DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ieshima (JP 2007312668)1 in view of Zenhausern (US 20150072413) and Ribault (US 20090181450).
	With respect to claim 1, Ieshima discloses a cell culture apparatus comprising a cell supply unit (Figure 1:14) that supplies cells, a culture medium supply unit (Figure 1:10, 12) that supplies a culture medium and an additive supply unit (Figure 1:15) that supplies an additive for inducing differentiation.  This is described in at least paragraphs [0017]-[0022] of the provided English translation.  A first flow channel (generally, Figure 1:4) connects the cell supply unit to a culture vessel (Figure 1:2).  A second flow channel connects the culture medium supply unit to the first channel and a third flow channel connects the additive supply unit to the first channel.  This is shown in Fig. 1.  Paragraphs [0021]-[0024] and [0044]-[0046] further teach that a control unit controls the feeding of liquid through each channel using valves (Figure 1:16, 18, 20, 22, 23, 24).  Ieshima, however, does not appear to teach that the cell culture apparatus includes a stirring unit.
	Zenhausern discloses comprising a cell supply unit, a culture medium supply unit and an additive supply unit connected to a plurality of culture vessels using a plurality of 
[AltContent: textbox (Culture vessels)][AltContent: textbox (Stirring unit)][AltContent: textbox (Fluid supply units)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    1452
    921
    media_image1.png
    Greyscale



	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the cell culture apparatus of Ieshima includes a stirring unit.  As evidenced by Zenhausern, it is common in the art to mix culture fluid to produce a processing liquid suitable for delivery to a cell culture vessel. Those of ordinary skill would have recognized that stirring/mixing is typically done to uniformly distribute nutrients, additives, etc. in a medium according to well established principles. Applying a known technique (here, stirring) to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.
	Ieshima and Zenhausern, however, still differ from Applicant’s claimed invention because Ieshima does not appear to disclose a separation unit.

	Before the effective filing date of the claimed invention, it would have been obvious to provide the Ieshima system with a separation unit configured to isolate at least one cell type of particular interest.  Ribault teaches that cells can be efficiently selected and separated from a liquid medium based on size by adjusting the pore diameter of a filter membrane.  Those of ordinary skill would have recognized that this technique would be useful if implemented in the Ieshima system as a means by which to concentrate specific stem cells of interest.

	With respect to claims 2-4, Ieshima, Zenhausern and Ribault disclose the combination as described above.  As previously discussed, Ribault discloses a separation unit that includes a plurality of stacked filter membranes.  Ribault teaches in at least paragraphs [0010]-[0015] that pore size is a result effective variable to be 

	With respect to claims 5-8, Ieshima, Zenhausern and Ribault disclose the combination as described above.  Furthermore, Ieshima teaches that a storage container (Figure 1:30) is located downstream from the cell supply unit along the first flow channel.  Ieshima also discloses a control unit capable of affecting how fluid is delivered through each flow channel.  Regarding limitations related to the manner in which the control unit is operated (“the control unit carries out…”), it is noted that apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 9, Ieshima, Zenhausern and Ribault disclose the combination as described above.  It would have been obvious to use as many additive supply units as desired when operating the Ieshima system.  A mere duplication of parts (here, using second, third, fourth, etc. additive supplies) that produces a cumulative or otherwise predictable result does not represent a patentable improvement over the prior art.  See MPEP 2144.04.  

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ieshima (JP 2007312668) in view of Zenhausern (US 20150072413) and Ribault (US 20090181450) as applied to claim 1, and further in view of Stampfl (EP 0949526).
	Ieshima, Zenhausern and Ribault disclose the combination as described above.  Ieshima additionally teaches that the culture vessel is disposed within an incubator (Figure 1:36) to keep it at a constant temperature.  Ieshima, however, does not teach that a temperature gradient-reducing mechanism is provided along a first flow channel.
	Stampfl discloses a culture vessel (Figure 1:1) that accommodates a cell sample. The culture vessel is in direct communication with a temperature gradient-reducing mechanism (Figure 1:5, 6) that reduces a temperature gradient generated along a flow channel (Figure 1:2) due to a difference in temperature between the inside and the outside of the culture vessel.
	Before the effective filing date of the claimed invention, it would have been obvious to further modify the Ieshima system to include a temperature gradient-reducing mechanism along the flow line into the incubator.  Stampfl shows that temperature 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Citations made to this reference are in view of the provided English translation